        Case 3:20-cv-05222-JD Document 15 Filed 08/06/20 Page 1 of 2




 1 JONATHAN H. BLAVIN (State Bar No. 230269)
   jonathan.blavin@mto.com
 2 ROSEMARIE T. RING (State Bar No. 220769)
   rose.ring@mto.com
 3 MARIANNA MAO (State Bar No. 318070)
   marianna.mao@mto.com
 4 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 5 San Francisco, California 94105-2907
   Telephone:     (415) 512-4000
 6 Facsimile:     (415) 512-4077

 7 JONATHAN KRAVIS (pro hac vice application pending)
   Jonathan.kravis@mto.com
 8 ZOE BEDELL (pro hac vice application pending)
   zoe.bedell@mto.com
 9
   MUNGER, TOLLES & OLSON LLP
                        th
10 1155 F Street, NW, 7 Floor
   Washington, DC 20004-1361
11 Telephone:     (202) 220-1100
   Facsimile:     (202) 220-2300
12
   Attorneys for Defendant
13 FACEBOOK, INC.

14
                               UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16
                                  SAN FRANCISCO DIVISION
17

18
   MAFFICK LLC, a Delaware limited liability     Case No. 3:20-cv-05222-JD
19 company,
                                                 NOTICE OF SUPPLEMENTAL
20               Plaintiff,                      INFORMATION IN SUPPORT OF
                                                 DEFENDANT’S OPPOSITION TO
21        vs.                                    PLAINTIFF’S EX PARTE APPLICATION
22 FACEBOOK, INC., a Delaware corporation,       ______
   and Does 1-10, inclusive.
23
                 Defendants.
24

25

26

27

28

                                                                    Case No. 3:20-cv-05222-JD
      DEF’S NOTICE OF SUPPLEMENTAL INFORMATION ISO OPPOSITION TO EX PARTE APPLICATION
         Case 3:20-cv-05222-JD Document 15 Filed 08/06/20 Page 2 of 2




 1          Defendant Facebook, Inc. (“Facebook”) respectfully submits this Notice of Supplemental
 2 Information in support of Facebook’s Opposition to Plaintiff’s Ex Parte Application For A

 3 Temporary Restraining Order And Order To Show Cause Re Preliminary Injunction (ECF No. 9).

 4          On August 6, 2020, Twitter announced that it is adding new labels for government and
 5 state-affiliated media accounts. Attached as Exhibit A is a true and correct copy of Twitter’s

 6 announcement, New labels for government and state-affiliated media accounts, also available at

 7 https://blog.twitter.com/en_us/topics/product/2020/new-labels-for-government-and-state-

 8 affiliated-media-accounts.html (last accessed Aug. 6, 2020). Attached as Exhibit B is a true and

 9 correct copy of the top-most view of In The Now’s Twitter feed, also available at

10 https://twitter.com/inthenow (last accessed Aug. 6, 2020), which shows that Twitter has labeled In

11 The Now as “Russia state-affiliated media.”

12

13 DATED: August 6, 2020                       MUNGER, TOLLES & OLSON LLP
14

15
                                               By: /s/ Jonathan H. Blavin
16                                                  JONATHAN H. BLAVIN
                                               Attorneys for Facebook, Inc.
17

18

19

20

21

22

23

24

25

26

27

28

                                            -1-                      Case No. 3:20-cv-05222-JD
       DEF’S NOTICE OF SUPPLEMENTAL INFORMATION ISO OPPOSITION TO EX PARTE APPLICATION
